Roberts, J.,
delivered the opinion of the Court.
The appeal in this case is taken from an order of the Orphans’ Court of Baltimore County, refusing probate to an instrument claimed to be the last will and testament of Michael Murphy, deceased. There is no controversy as to the facts appearing in the record, which can be briefly stated as follows : Michael Murphy became a depositor in the Metropolitan Savings Bank of Baltimore City, on July 8th, 1873, and from time to time thereafter made deposits therein of various sums of money. On ths 5 th of March, 1885, after he had, at intervals, drawn from said bank different *320sums of money, there remained to his credit with said bank, a balance of $1,841.45. This balance was, by his direction, transferred to a new and different account in said bank, which was opened in the names of Michael Muphy and Ann Murphy (his wife), and at the request of said Michael, which was agreed to by said bank, there was written at the head of the account of said Murphy and wife in the bankbook No. 7437, with the appellant the following: “It is agreed that this account is opened subject to the by-laws printed on the jirst and last pages of this book, subject to the order of either. The balance, at the death of either, to belong to the survivor.”
The wife survived her husband, and at the time of his death, which occurred March 7th, 1888, the balance with said bank to the credit of the joint account of Murphy and wife amounted with certain accretions of interest, to the sum of $2,482.67. This sum the appellant, in pursuance of the terms of its contract with Murphy and wife, paid oyer to the survivor, Ann Murphy. The only question which we are now called upon to decide is, Had the bank authority in law to make such payment ? It is the claim of the appellees that the bank acted without authority in making such payment, and the converse of the proposition is maintained by the executor and residuary legatee of Ann Murphy, now deceased. It is contended by the appellant bank that the two.accounts in said bank — that in the name of Michael, and that in the joint names of himself and wife— constituted in fact but one and the same continuing account, and both having been opened with said bank prior to the passage of the Act of 1884, ch. 293, requiring certain formal pre-requisites in the execution of wills of personalty, they are entitled to be considered and construed as testamentary papers ; and that the balance in said bank to the joint credit of the husband and wife at the time of his death passed under the terms of the alleged will to the wife as the survivor. It is claimed upon the part of the appellees that when the individual account in said bank in the name of said Michael was closed, it no longer had any connection *321with or relation to the joint account in the names of the husband and wife, and became thereby wholly disconnected with this controversy. We concur in this view, and think that the proper construction to be placed upon the two accounts in their supposed relationship is that the closing of the one and the opening of the other left them separate and distinct. And if this be so, there is but one consequence which follows, and it is this, the joint account in the names of the husband and wife ceased to possess a single testamentary attribute, as the entry at the head of the joint account was not, nor was the account itself written or opened until after the Act of 1884, ch. 293, had gone into effect. So that we entertain no doubt about the legal effect of these accounts as testamentary papers. We are clearly of the opinion that the testamentary character claimed by the appellants as adhering to the first and second accounts by reason of their being one and the same continuing paper is without force and untenable. It is to© plain for controversy that the accounts are separate and distinct, and in no just sense testamentary. We do not, however, concur in the view taken at bar of the case Dougherty v. Moore, 71 Md. 248, as concluding the question raised by this appeal. The facts of that case differ very materially from the case presented in the record of this case.
At the death of the husband the bank paid over to the wife the balance of the account, and in doing so carried out in good faith the strict letter of its contract. This is not a case where the husband retained possession and control of the account in bank, and continued to draw therefrom such sums as his wants might indicate, as was the cáse in Dougherty v. Moore, supra, and in many other cases. Nor is the language controlling the ultimate disposition of the joint account in this case in any respect similar to that of Dougherty v. Moore. The bank’s instructions in opening the account were that said account shall be subject to the order of either husband or wife, and at the death of either the balance shall belong to the survivor. *322It is neither the object of the law nor the duty of the Court to seek by narrow and technical construction the means of invalidáting a contract clearly, expressive of the intention of the contracting parties, and we think nothing.Could be clearer than the object and intention of the parties to. the contract in the language employed by them in opening the joint account.
Whilst we have not been able to recognize the accounts in evidence as testamentary papers, we entertain no doubt as to the legal effect and meaning of the entry at the head of the joint account. It is quite true that the title to the deposits referred to in the first account was originally vested solely in the husband, Michael, and it was his privilege to make such disposition of the same as he thought proper. He had the ■ indisputable right to enter into any contract with the appellant that would accomplish his purpose in securing to his wife the protection which these savings deposits might give to her. 'After opening said joint account the husband never drew one farthing from the bank on that account, which from March 5th, 1885, to the date of his death, March 2d, 1888, remained undisturbed, save by the addition of some interest items, which were made by the officers of the bank.
The property in controversy consisted of deposits in the appellant bank, which by the direction, authority and request of the said Michael, assented to by the appellant, was entered in the books of said bank to the credit of himself and wife with the understanding and contract with the bank endorsed thereon as hereinbefore stated. The parties were sui juris, capable of contracting and having actually contracted the law exacts fulfillment, which the appellant has done; and we do not think after it has fully executed its part of the contract, it ought now to be required to pay to the appellees the money which it promised to pay and had already paid to the appellant’s testatrix, unless some legal requirement can be established demanding its payment to the .appellee-.
*323(Decided January 8th, 1896.)
We have given the most careful consideration to the various cases which have been passed upon by this Court bearing any analogy to the facts of this case, but we have found no authority controverting the conclusions at which we have arrived. This transaction partakes somewhat of the nature of an equitable assignment, looking to the interest of the parties rather than to matter of form, and the question of the survivorship depended solely upon mere contingency. But looking at this controversy from whatever point we may, we think the appellant paid rightly to Ann Murphy the balance standing to the joint credit of herself and husband at the time of his death. We will, for-the reasons assigned, affirm the order of the Court below..

Order affirmed with costs and petition, dismissed.